IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10844
                         Summary Calendar



                     JOHN ALBERT ESTRADA, SR.,

                                         Plaintiff-Appellant,

                              versus

      A. DOMINGUEZ, Dr.; E. CHASE, Nurse, R. CASTRO, Warden;
   WAYNE SCOTT, Director; R. FILLION, Nurse; WILLIAM GONZALES,
         Dr.; BILL LONG, Dallas County District Attorney,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:00-CV-64
                       --------------------
                          January 16, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     John Estrada, Texas prisoner # 744108, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous.

He argues that the district court erred in holding that Heck v.

Humphrey, 512 U.S. 477 (1994) barred the claims asserted in his

original and supplemented complaint and that the district court

erred in not ordering the completion of a Martinez report.

     We review the district court’s dismissal under 42 U.S.C.

§ 1997e(c) de novo and find no error.   See Ruiz v. United States,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 01-10844
                                     -2-

160 F.3d 273, 275 (5th Cir. 1998).          We hold that the district court

did not err in construing the basis for Estrada’s 42 U.S.C.          § 1983

complaint as an alleged breach of contract, i.e., his allegedly

illegal incarceration.       Unless an authorized tribunal or executive

body overturns or otherwise invalidates Estrada’s sentence or

conviction, his breach-of-contract claim and the consequential

damages flowing therefrom are "not cognizable under [section]

1983."   Heck, 512 U.S. at 487.        Thus, the district court did not

err in holding that Heck barred consideration not only of his

breach-of-contract claim but all other claims which arose as a

consequence of his alleged illegal incarceration.

      Estrada’s argument that prison policy required his “crime of

record” to be inserted into his medical file, thereby subjecting

him to the “wanton infliction of pain” when medical treatment for

his   spider   bite   was    delayed   is   inadequately   briefed   and   is

therefore not considered.         See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).        We further hold that the district court

did not err in not ordering a Martinez report; Estrada was given

the opportunity to specify in greater detail the nature of his

claims via two court-ordered questionnaires.           See Cay v. Estelle,

789 F.2d 318, 323 (5th Cir. 1986).

      This appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).                 It is

therefore dismissed.        5th Cir. R. 42.2.

      DISMISSED.